DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statements (IDS) submitted on 11/18/20, 11/18/20 and 2/22/21 have been considered by the examiner.
Claim Objections
 	Claims 3 and 11 are objected to because of the following informalities:  “the a positive terminal” on the last lines of claim 3 and 11 should be ‘a positive terminal’.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Alston (US 2009/0107743) in view of Komma (US 20110248563).
 	With respect to claim 1, Alston discloses an optimized power converter for use in a transport electrical system (Fig. 5 70) that provides power to a transport climate control system (Fig. 5 78), the optimized power converter comprising: an optimized DC/DC converter (Fig. 5 74) connected between a rechargeable energy storage (Fig. 5 
 	Komma teaches an optimized power converter for use in a transport electrical system (Fig. 3), the optimized power converter comprising: an optimized DC/DC converter (Fig. 3 10) connected between a rechargeable energy storage (Fig. 3 1) of the transport electrical system that provides DC power and an inverter/active rectifier (Fig. 3 2), wherein the optimized DC/DC converter is configured to only boost a voltage level [400V to 720V] when current is directed from the rechargeable energy storage to the inverter/active rectifier and is configured to only buck a voltage level [640V to 400V] when current is directed from the inverter/active rectifier to the rechargeable energy storage; and the inverter/active rectifier connected to the optimized DC/DC converter, wherein the optimized power converter is configured to operate in a charging mode and a discharge mode [paragraph 32], wherein when the optimized power converter is operating in the charging mode, the inverter/active rectifier is configured to convert three phase AC power (Fig. 3 5) into DC power (Fig. 3 DC intermediate between 2 and 10), and the optimized power converter is configured to buck the DC power to a voltage level (Fig. 3 voltage bus from 10 to 1) that is acceptable for charging the rechargeable energy storage, and wherein when the optimized power converter is operating in the discharge 

 	With respect to claim 9, Alston in view of Komma make obvious a transport electrical system (Fig. 1 10) for powering a transport climate control system, the transport electrical system comprising: a transport climate control load network (Fig. 5 78 loads) that includes a plurality of transport climate control loads [paragraph 55, one or more components of the HVAC system 10], that use power to operate the transport climate control system; and an optimized power converter as set forth above. See claim 1 for additional details.
 	With respect to claim 10, Alston in view of Komma make obvious the transport electrical system as set forth above. See claim 2 for additional details.
 	Claims 3-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Alston (US 2009/0107743) in view of Komma (US 20110248563) and further in view of Chen (US 2012/0019231). 	With respect to claim 3, Alston in view of Komma make obvious the optimized power converter of claim 1 as set forth above, and remain silent as to the details of the .
 	Chen discloses wherein the optimized DC/DC converter includes a first switch (Fg.3 S1), a second switch (Fig. 3 S2) connected to the first switch, and a node (Fig. 3 343) positioned between the first and second switches, and wherein a positive terminal (Fig. 3 344) of the rechargeable energy storage (Fig. 3 302) is connected to the node. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the optimized DC/DC converter includes a first switch, a second switch connected to the first switch, and a node positioned between the first and second switches, and wherein the a positive terminal of the rechargeable energy storage is connected to the node, in order to implement the desired boost function with the efficient and well known boost converter topology. 	With respect to claim 4, Alston in view of Komma and Chen make obvious the optimized power converter of claim 3, wherein the first switch and the second switch are independently controlled (Chen Fig. 3 gates T1,T2) to boost a voltage of current directed from the rechargeable energy storage to the inverter/active rectifier and to buck a voltage of current directed from the inverter/active rectifier to the rechargeable energy storage (Chen paragraph 4).  	With respect to claim 5, Alston in view of Komma make obvious the optimized power converter of claim 1 as set forth above and remain silent as to the details of the boost converter. It was well known to use an inductor in a boost converter.
. 
 	Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Alston (US 2009/0107743) in view of Komma (US 20110248563) and further in view Tritschler (US 2017/0179745). 	With respect to claim 6, Alston in view of Komma make obvious the optimized power converter of claim 1 as set forth above, and remain silent as to the details of the DC/DC converter. The use of multiphase converters was well known at the time of filing of the invention.
 	Tritschler discloses an optimized power converter further comprising a plurality of accumulation modules (Fig. 5 LC1-LC3), wherein a first end of each of the plurality of accumulation modules is connected to a positive terminal of the rechargeable energy 7,S10), a second pair of switches (Fig. 5 S8,S11), and a third pair of switches (Fig. 5 S9,S12) that are connected in parallel with each other; a first node (Fig. 5 node S7-S10) positioned in between the first pair of switches, a second node (Fig. 5 node S8-S11) positioned in between the second pair of switches, and a third node (Fig. 5 node S9-S12) positioned between the third pair of switches; wherein a first accumulation module (Fig. 5 LC1) of the plurality of accumulation modules is connected to the first node via a first DC phase line, a second accumulation module (Fig. 5 LC2) of the plurality of accumulation modules is connected to the second node via a second DC phase line, and a third accumulation module (Fig. 5 LC3) of the plurality of accumulation modules is connected to the third node via a third DC phase line. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement further comprising a plurality of accumulation modules, wherein a first end of each of the plurality of accumulation modules is connected to a positive terminal of the rechargeable energy storage, wherein the optimized DC/DC converter includes: a first pair of switches, a second pair of switches, and a third pair of switches that are connected in parallel with each other; a first node positioned in between the first pair of switches, a second node positioned in between the second pair of switches, and a third node positioned between the third pair of switches; wherein a first accumulation module of the plurality of accumulation modules is connected to the first node via a first DC phase line, a second accumulation module of the plurality of accumulation modules is connected to the second node via a second DC phase line, and a third accumulation module of the plurality of accumulation modules is connected to the third node via a 
 optimized DC/DC converter is configured to send current from the inverter/active rectifier (Fig. 5 75) to the rechargeable energy storage (Fig. 5 10) via at least one of the first DC phase line, the second DC phase line and the third DC phase line when operating in a charging mode (Fig. 5 55 sourcing through 50 to 35), and send current from the rechargeable energy storage to the inverter/active rectifier via at least another one of the first DC phase line, the second DC phase line and the third DC phase line when operating in a discharge mode (in combination, Alston Fig. 5 42 sourcing to 78 through 74 as taught by Tritschler).  	With respect to claim 8, Alston in view of Komma and Tritschler make obvious the optimized power converter of claim 6, wherein each of the first pair of switches are independently controlled to boost a voltage of current directed, via the first DC phase line, from the rechargeable energy storage to the inverter/active rectifier and to buck a voltage of current directed from the inverter/active rectifier to the rechargeable energy storage, wherein each of the second pair of switches are independently controlled to boost a voltage of current directed [paragraph 13], via the second DC phase line, from the rechargeable energy storage to the inverter/active rectifier and to buck a voltage of current directed from the inverter/active rectifier to the rechargeable energy storage, 
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HARRY R BEHM/Primary Examiner, Art Unit 2839